         Case 2:16-cv-02026-DGC Document 401 Filed 07/22/20 Page 1 of 4




 1   Joseph A. Schenk (State Bar No. 009260)   Chad S. Campbell (State Bar No. 012080)
     FENNEMORE CRAIG P.C.                      CSCampbell@perkinscoie.com
 2   2394 East Camelback Road, Suite 600       PERKINS COIE LLP
     Phoenix, Arizona 85016                    2901 N. Central Avenue, Suite 2000
 3
     Telephone: (602) 916-5000                 Phoenix, AZ 85012
 4   E-Mail: jschenk@fclaw.com                 Tel: (602) 351-8000
                                               Fax: (602) 648-7000
 5
     Bradley W. Caldwell (pro hac vice)        William F. Lee (pro hac vice)
 6   Jason D. Cassady (pro hac vice)           William.Lee@wilmerhale.com
 7   J. Austin Curry (pro hac vice)            Joseph J. Mueller (pro hac vice)
     Warren J. McCarty (pro hac vice)          Joseph.Mueller@wilmerhale.com
 8   CALDWELL CASSADY CURRY P.C.               WILMER CUTLER PICKERING
     2121 N. Pearl St., Suite 1200             HALE AND DORR LLP
 9   Dallas, Texas 75201                       60 State Street
10   Telephone: (214) 888-4848                 Boston, MA 02109
     Facsimile: (214) 888-4849                 Tel: (617) 526-6000
11                                             Fax: (617) 526-5000
     Attorneys for Plaintiff
12   Continental Circuits, LLC                 Attorneys for Defendants Intel
                                               Corporation, Ibiden U.S.A. Corporation,
13                                             and Ibiden Co., Ltd.
14
                       IN THE UNITED STATES DISTRICT COURT
15
                             FOR THE DISTRICT OF ARIZONA
16
17   Continental Circuits LLC,
                                               CASE NO. CV-16-2026-PHX-DGC
18                      Plaintiff,
                                               JOINT STATUS REPORT
19       v.                                    AND STIPULATION OF
     Intel Corporation;                        DISMISSAL WITH PREJUDICE
20
     Ibiden U.S.A. Corporation; and
21   Ibiden Co. Ltd.

22                      Defendants.

23
24
25
26
27
28
         Case 2:16-cv-02026-DGC Document 401 Filed 07/22/20 Page 2 of 4




 1          Plaintiff Continental Circuits LLC (“Continental Circuits”) and Defendants Intel
 2   Corporation, Ibiden U.S.A. Corporation, and Ibiden Co. Ltd. (“Defendants”) hereby provide
 3   a status report on the arbitration proceeding that occurred on June 25, 2020. In view of the
 4   ongoing COVID-19 pandemic, which presented certain challenges to the continued litigation
 5   of this case, the parties agreed to submit their dispute to arbitration. On June 29, 2020, the
 6   arbitrator issued an arbitration decision. The issuance of that decision fully resolved this
 7   matter.
 8          IT IS HEREBY STIPULATED AND AGREED, by and between the parties and
 9   subject to the approval of the Court, that pursuant to Federal Rules of Civil Procedure 41(a)
10   and 41(c), all remaining claims in this action are hereby dismissed with prejudice, and all
11   parties shall bear their own attorneys’ fees and costs.
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                  -2-
         Case 2:16-cv-02026-DGC Document 401 Filed 07/22/20 Page 3 of 4




 1   DATED this 22nd day of July, 2020.            Respectfully submitted,
 2
 3
       By: /s/ Jason D. Cassady                  By: /s/ Joseph J. Mueller
 4     Joseph A. Schenk (State Bar No. 009260)   Chad S. Campbell (State Bar No. 012080)
 5     FENNMORE CRAIG P.C.                       CSCampbell@perkinscoie.com
       2394 East Camelback Road, Suite 600       PERKINS COIE LLP
 6     Phoenix, Arizona 85016                    2901 N. Central Avenue, Suite 2000
       Telephone: (602) 916-5000                 Phoenix, AZ 85012
 7                                               Telephone: (602) 351-8000
 8                                               Facsimile: (602) 648-7000
       Bradley W. Caldwell (pro hac vice)
 9     bcaldwell@caldwellcc.com                  William F. Lee (pro hac vice)
10     Jason D. Cassady (pro hac vice)           William.Lee@wilmerhale.com
       jcassady@caldwellcc.com                   Joseph J. Mueller (pro hac vice)
11     J. Austin Curry (pro hac vice)            Joseph.Mueller@wilmerhale.com
       acurry@caldwellcc.com                     WILMER CUTLER PICKERING HALE AND
12     Warren J. McCarty (pro hac vice)          DORR LLP
13     wmccarty@caldwellcc.com                   60 State Street
       CALDWELL CASSADY CURRY P.C.               Boston, MA 02109
14     2121 N. Pearl St., Suite 1200             Telephone: (617) 526-6000
15     Dallas, Texas 75201                       Facsimile: (617) 526-5000
       Telephone: (214) 888-4848
16     Facsimile: (214) 888-4849
                                                 Attorneys for Defendants Intel Corp.,
17     Attorneys for Plaintiff                   Ibiden U.S.A. Corp., and Ibiden Co., Ltd.
18     Continental Circuits, LLC

19
20
21
22
23
24
25
26
27
28
                                             -3-
         Case 2:16-cv-02026-DGC Document 401 Filed 07/22/20 Page 4 of 4




 1
                                  CERTIFICATE OF SERVICE
 2
           The undersigned certifies that all counsel of record who have consented to electronic
 3
     service are being served with a copy of the foregoing document via the Court’s CM/ECF
 4
     system on this 22nd day of July, 2020.
 5
                                              /s/ Jason D. Cassady
 6                                            Jason D. Cassady
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                -4-
